Title: To Benjamin Franklin from Peter P. Burdett, 15 December 1774
From: Burdett, Peter P.
To: Franklin, Benjamin


Dear Sir
Rastatt December 15. 1774
My Passage thro London and departure from England was so sudden and unexpected that I was deprived of an opportunity of Paying my respects to you as I otherwise fully intended.
I am now arrived at Rastatt and have the Honor to be engaged in the service of the Margrave of Baaden whose Gracious reception and extraordinary Benevolence has placed me above those Worldly inconveniences men of speculation cannot always provide against. I have the farther satisfaction to assure you that I am admitted to the Friendship and intimacy of this Prince who is no less destinguishable for his Scientific knowledge than his Wisdom in applying it for the Happiness of his Subjects. In short if I was to attempt to decribe the emminent Goodness of the Sovereign and the Beauties of the climate and country I should be susspected of Writing a Panigeric, tho for a Purpose you cannot at presant guess the reason of.
Discoursing the other evening with the Prince and Princess upon some Philosophical Topic I took occation to Mention Dr. Franklins name with a respect and authority due to his Worth. Their Highnesses were no strangers to his Reputation and drew me into a long conversation upon Political as well as Philosophical Subjects, the particulars are unnecessary it concluded with the Margraves requesting me in His Name to invite you to there Dominions. That if the Margrave and his country could be made acceptable to your Inclinations His Highness desires you to propose the means.
He invites you to Germany upon that principle which seems to have actuated your whole Life I mean the Benifit of Mankind in General and His Subjects in Particular.
The Post will not permit me to extend the Arguments I could use in favor of this delicious philosophical retreat, it is the intention of the Prince to inlarge our community and incorperate them under the denomenation of some Honerable Title at the Head of which it will be my Greatest Pleasure to see Docter Franklin. I am Dear Sir with Sincerity your affectionate Humble Servant,
P P Burdett

PS You will thro some other Friend, hear more of this subject by this days Post.

 
Addressed: Doctor Franklin / Craven Street / Charing cross / London / England / favr Cöllen
